IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     2022-NCCOA-379

                                         No. COA21-265

                                     Filed 7 June 2022

     Wake County, No. 19CVD500434

     ALICIA JABARI, Plaintiff,

                  v.

     ISLAM JABARI, Defendant.


           Appeal by defendant from order entered 9 December 2020 by Judge Lori G.

     Christian in District Court, Wake County.      Heard in the Court of Appeals 30

     November 2021.


           Sandlin Family Law Group, by Deborah Sandlin, for plaintiff-appellee.

           Allen & Spence PLLC, by Scott E. Allen, and Law Offices of Anton Lebedev, by
           Anton M. Lebedev, for defendant-appellant.


           STROUD, Chief Judge.


¶1         Defendant-Husband appeals from a trial court order denying his Rule of Civil

     Procedure 60 motion to set aside an order renewing a domestic violence protection

     order (“DVPO”) for Plaintiff-Wife. Because we conclude the renewal order was not

     void, we affirm.

                                    I.     Background

¶2         On 10 October 2019, Plaintiff-Wife filed a “Complaint and Motion for Domestic
                                        JABARI V. JABARI

                                         2022-NCCOA-379

                                        Opinion of the Court



     Violence Protective Order” against Defendant-Husband alleging he hit and kicked

     their oldest child, physically intimidated her, and threatened to take their children

     from her. (Capitalization altered.) After an initial ex parte DVPO on the same day,

     the trial court entered a consent DVPO on 17 October 2019, which included a

     temporary child custody addendum. As part of the consent DVPO, the parties agreed

     “no findings of fact and conclusions of law will be included in this consent protective

     order.” The consent DVPO also stated the parties “specifically agree, consent, and

     stipulate that Plaintiff is entitled to relief requested and ordered herein” and that the

     trial court “has jurisdiction to enter this order and that the order is fully valid and

     binding as a matter of law pursuant to Chapter 50B of the North Carolina General

     Statutes.” (Capitalization altered.) The consent DVPO was set to expire on 17 April

     2020.

¶3           On 7 April 2020, Plaintiff filed a motion to renew the DVPO on the grounds

     Defendant had violated the consent DVPO on multiple occasions leading to criminal

     charges including felony stalking and felony intimidating a witness.

¶4           On 17 April 2020, the trial court held a hearing on Plaintiff’s motion to renew

     the DVPO.      After Defendant’s attorney said Defendant would “stipulate to an

     extension of the protective order,” the parties agreed they wanted the hearing to focus

     on child custody instead. Specifically, both parties asked the trial court to issue a

     temporary custody order because the courts were generally closed due to the start of
                                       JABARI V. JABARI

                                        2022-NCCOA-379

                                       Opinion of the Court



     the COVID-19 pandemic.       At the hearing, three witnesses testified: Defendant,

     Plaintiff, and Plaintiff’s boyfriend, who was living with Plaintiff and the children at

     the time of the hearing.

¶5         Because the hearing focused on child custody, most of the testimony is not

     relevant to this appeal. But some testimony was relevant to the DVPO. First, during

     his testimony, Defendant confirmed he would consent to renewing the DVPO.

¶6         Second, Plaintiff testified she continued to fear Defendant. She said Defendant

     had been charged with multiple violations of the original DVPO, and those criminal

     charges included felony stalking and felony witness intimidation. As a result of the

     stalking, Plaintiff did not feel safe living in her house. Plaintiff also recounted an

     incident where she did not feel safe leaving their child’s birthday party, which

     Defendant attended, because she was “afraid [Defendant] was going to hit” her.

     Finally, Plaintiff testified about her concerns Defendant was a terrorist.

¶7         At the end of the hearing, the trial court announced it was going to enter the

     DVPO without “a lot of findings of fact about things that have to do with domestic

     violence. You enter that without entering findings of fact.” Neither party objected to

     that plan.

¶8         On the same day as the hearing, the trial court entered an “Order Renewing

     Domestic Violence Protective Order” (the “renewal order”). (Capitalization altered.)

     The renewal order was on a pre-printed form to which the trial court added
                                           JABARI V. JABARI

                                            2022-NCCOA-379

                                          Opinion of the Court



     information.1 First, the renewal order “attached and incorporated by reference” the

     previous DVPO. Then, the court found the motion to renew was filed before the

     original DVPO expired. Under pre-printed text stating, “State facts regarding good

     cause to renew the order; a new incident of domestic violence is not required” the trial

     court also found “Plaintiff remains in fear of Defendant, [and] both parties consent to

     the entry of the renewal order.” On the Conclusion of Law portion of the renewal

     order form related to good cause, the trial court did not mark any box. Finally, the

     trial court renewed the DVPO and noted a temporary child custody order was

     pending.

¶9          On 15 September 2020, Defendant filed a Rule 60(b) motion “to declare the

     domestic violence protective order null and void ab initio.” In that motion, Defendant

     argued the renewal order was void because the parties did not state in writing they

     consented to an order without findings of fact or conclusions of law; the trial court

     had no evidence to support its Finding Plaintiff remained in fear of Defendant; and


     1 The pre-printed form is AOC Form “AOC-CV-314,” and the form used in this case is the
     version that first came into effect in February 2006. The pre-printed form can currently be
     viewed               at:             https://www.nccourts.gov/assets/documents/forms/cv314-
     en.pdf?tYgLXEFWC2Mo2u.yuxNtz.VA80Yrcyun. The form includes pre-printed Findings of
     Fact on: (1) whether the motion to renew was “filed before the previous order expired”; (2)
     “good cause to renew the order,” which includes a blank spot to fill in such facts; and (3) any
     other matters the trial court wishes to address. The form also includes a section on
     Conclusions of Law for the trial court to check whether there “is” or “is not” good cause to
     renew the DVPO. Finally, the form includes a section where the trial court puts its order,
     signs, and indicates the new date of expiration.
                                            JABARI V. JABARI

                                             2022-NCCOA-379

                                            Opinion of the Court



       the trial court did not determine good cause existed to renew the DVPO.

¶ 10          On 9 December 2020, after a hearing, the trial court denied Defendant’s Rule

       60(b) motion in an order entitled “Order Setting Aside Domestic Violence Protective

       Order.”2 (Capitalization altered.) The order found Defendant’s “arguments and

       evidence” were “not sufficient for this Court to set aside the renewal.” Likewise, the

       trial court concluded: “There is no good reason justifying relief from the operation of

       the domestic violence protected [sic] order and there is no equitable reason that the

       order should not have future application.”

¶ 11          Defendant filed a written notice of appeal.          The notice of appeal stated

       Defendant was only appealing the “Order Setting Aside Domestic Violence Protective

       Order” that denied his Rule 60(b) motion. Defendant did not appeal the underlying

       renewal order.

                                           II.    Analysis

¶ 12          Defendant only appealed the order denying his Rule 60(b) motion. He did not

       appeal the renewal order, and by the time he filed his notice of appeal he no longer

       could have appealed that order because the time to file an appeal had expired.3 See


       2 The trial court used AOC Form “AOC-CV-314, Side Two” for this order, and the title of the
       order form is “Order Setting Aside Domestic Violence Protective Order.” (Capitalization
       altered.) But the trial court actually denied Defendant’s motion and did not set aside the
       DVPO, so we are addressing the actual substance of the order, despite the title of the order.
       3 Defendant requests we “treat[] his opening brief as a certiorari petition” to the extent he

       has no right to directly appeal the renewal order. Defendant argues we should grant the
                                            JABARI V. JABARI

                                             2022-NCCOA-379

                                            Opinion of the Court



       N.C. R. App. P. 3(c)(1) (requiring appeals in civil actions be filed within 30 days of

       entry of judgment); see also Lovallo v. Sabato, 216 N.C. App. 281, 283, 715 S.E.2d

       909, 911 (2011) (noting “motions entered pursuant to Rule 60 do not toll the time for

       filing a notice of appeal” (alterations, quotations, and citation omitted)).

¶ 13          Rule 60 provides more limited grounds to challenge orders than an appeal. See

       N.C. Gen. Stat. § 1A-1, Rule 60(b) (2021) (listing five reasons for a motion followed by

       a catch-all provision for “[a]ny other reason justifying relief from the operation of the

       judgment” (emphasis added)); Davis v. Davis, 360 N.C. 518, 523, 631 S.E.2d 114, 118

       (2006) (“Motions pursuant to Rule 60(b) may not be used as a substitute for appeal.”).

       As a result, Defendant’s argument—both to the trial court and on appeal—is

       constrained. While he uses different language across multiple headings, Defendant’s

       argument on appeal can be summarized as a contention the renewal order was void

       because the trial court lacked jurisdiction or failed to make certain required Findings

       of Fact or Conclusions of Law and therefore the trial court erred in denying his Rule

       60 motion. See N.C. Gen. Stat. § 1A-1, Rule 60(b)(4) (listing “judgment is void” as one

       of the reasons for which a Rule 60 motion can be granted).




       petition for writ of certiorari (“PWC”) because “this appeal raises jurisdictional issues.”
       Because Defendant’s argument for the appeal of the order denying his Rule 60 motion already
       addresses alleged jurisdictional defects in the renewal order, we decline to treat his opening
       brief as a PWC.
                                          JABARI V. JABARI

                                           2022-NCCOA-379

                                          Opinion of the Court



¶ 14         “As is recognized in many cases, a motion for relief under Rule 60(b) is

       addressed to the sound discretion of the trial court and appellate review is limited to

       determining whether the court abused its discretion.” Sink v. Easter, 288 N.C. 183,

       198, 217 S.E.2d 532, 541 (1975); see also In re E.H., 227 N.C. App. 525, 530, 742 S.E.2d

       844, 849 (2013) (“Appellate review of an order ruling on a Rule 60(b) motion is limited

       to whether the trial court abused its discretion.” (quotations and citation omitted)).

       “An abuse of discretion occurs only upon a showing that the judge’s ruling was so

       arbitrary that it could not have been the result of a reasoned decision.” In re E.H.,

       227 N.C. App. at 530, 742 S.E.2d at 849 (quotations and citation omitted).

¶ 15         Defendant argues the renewal order was void on jurisdictional grounds

       because it was missing or lacked support for certain Findings of Fact and Conclusions

       of Law. Specifically, Defendant contends the parties “never agreed in writing that no

       Findings of Fact and Conclusions of Law will be included in the renewal order.”

       (Capitalization altered.)   He also argues the trial court’s Finding of Fact as to

       remaining fear “is wholly unsupported.” Defendant finally asserts the renewal order

       is void because it does not include a Conclusion of Law there is good cause for renewal

       and “[t]his Court cannot make” that determination now.

¶ 16         As an initial matter, we note the briefs do not address the part of the renewal

       order that is pre-printed text in the form even though the pre-printed text is just as

       much part of the order as the words added by the judge. See Price v. Price, 133 N.C.
                                          JABARI V. JABARI

                                           2022-NCCOA-379

                                          Opinion of the Court



       App. 440, 441 n.2, 514 S.E.2d 553, 554 n.2 (1999) (“Because of the large number of

       domestic violence cases filed each year in North Carolina, we appreciate the

       usefulness of form orders.”).    Here, the renewal order includes pre-printed text

       specifically incorporating the prior DVPO: “The previous Domestic Violence

       Protective Order is attached and incorporated by reference.” As a result, all the

       information from the original DVPO is part of the renewal order.

¶ 17         Turning to Defendant’s arguments, the initial DVPO, which was signed by

       both parties, included a provision stating each of them “agrees that no findings of fact

       and conclusions of law will be included.” As a result, the original DVPO did not

       include any Findings related to an act of domestic violence—it only included Findings

       on possession of the parties’ house and vehicle—and did not include any Conclusions

       of Law. Further, the initial DVPO included the following language about its binding

       nature:

                    THE PARTIES SPECIFICALLY AGREE, CONSENT,
                    AND STIPULATE THAT PLAINTIFF IS ENTITLED TO
                    RELIEF REQUESTED AND ORDERED HEREIN. THE
                    PARTIES FURTHER STIPULATE AND AGREE THAT
                    THIS COURT HAS JURISDICTION TO ENTER THIS
                    ORDER AND THAT THE ORDER IS FULLY VALID AND
                    BINDING AS A MATTER OF LAW PURSUANT TO
                    CHAPTER 50B OF THE NORTH CAROLINA GENERAL
                    STATUTES. DEFENDANT, BY HIS SIGNATURE
                    HEREIN, ACKNOWLEDGES THAT ANY VIOLATION
                    OF THIS ORDER MAY BE PUNISHABLE BY
                    CONTEMPT POWERS OF THIS COURT, BY
                    PROSECUTING FOR A CLASS A1 MISDEMEANOR OR
                                         JABARI V. JABARI

                                          2022-NCCOA-379

                                         Opinion of the Court



                    SUCH OTHER MEASURE AS PROVIDED BY LAW.

       (Capitalization in original.)

¶ 18         These provisions in the original DVPO are based upon a provision in the

       domestic violence statutes permitting the trial court to enter a consent DVPO without

       Findings or Conclusions:

                    A consent protective order may be entered pursuant to this
                    Chapter without findings of fact and conclusions of law if
                    the parties agree in writing that no findings of fact and
                    conclusions of law will be included in the consent protective
                    order. The consent protective order shall be valid and
                    enforceable and shall have the same force and effect as a
                    protective order entered with findings of fact and
                    conclusions of law.

       N.C. Gen. Stat. § 50B-3(b1) (2019).

¶ 19         The parties’ agreement the original DVPO need not include Findings of Fact

       or Conclusions of Law is relevant here because the renewal order subject to

       Defendant’s Rule 60 motion followed the same procedure. First, as mentioned above,

       the renewal order incorporated the original DVPO, including the relevant consent

       language on not including Findings or Conclusions. Notably, Defendant does not seek

       to disavow that original DVPO even though it also lacks Findings or Conclusions.

¶ 20         Second, Defendant was aware the original consent DVPO did not include

       Findings or Conclusions, but he stipulated in open court to the consent renewal

       multiple times. At the start of the hearing, his attorney said, “Your Honor, my client
                                          JABARI V. JABARI

                                          2022-NCCOA-379

                                         Opinion of the Court



       would stipulate to an extension of the protective order, as it relates to the claim.”

       Then, during Defendant’s testimony, he was asked if he “consent[ed] to the domestic

       violence protective order being renewed, as it relates to your wife?” and he responded,

       “As related to her only, yes.” These stipulations bound Defendant to the consent

       renewal. Plomaritis v. Plomaritis, 222 N.C. App. 94, 101, 730 S.E.2d 784, 789 (2012)

       (“Once a stipulation is made, a party is bound by it and he may not thereafter take

       an inconsistent position.” (quotations and citations omitted)). Nothing in the record

       indicates he ever withdrew these stipulations. See id., 222 N.C. App. at 106, 730

       S.E.2d at 792 (detailing how a party can set aside stipulations). Defendant is bound

       by the stipulations to the consent renewal order, and he knew, based on the original

       consent DVPO, that a consent order need not include written Findings and

       Conclusions pursuant to § 50B-3(b1). As a result, he cannot now complain the

       renewal order lacked such Findings and Conclusions.

¶ 21         Further, the trial court explained multiple times at the hearing it would enter

       a consent renewal order. At the beginning of the hearing, the trial court summarized

       without objection that the parties consented to the renewal of the DVPO. The trial

       court explained the consent DVPO allowed the hearing to focus on the temporary

       custody order both parties wanted entered because the courts were generally closed

       due to the start of the COVID-19 pandemic. The trial court also announced at the

       end of the hearing it was going to enter the DVPO renewal without making “a lot of
                                            JABARI V. JABARI

                                             2022-NCCOA-379

                                            Opinion of the Court



       findings of fact about things that have to do with domestic violence. You enter that

       without entering findings of fact.” Again, neither party objected to that course of

       action. The trial court explained it understood “people enter into domestic violence

       protective orders by consent without findings of fact for any number of reasons, none

       of which are lost on the Court . . . .”

¶ 22          The reasons are not lost on this Court either. As the trial court alluded to,

       Defendant had practical reasons for not wanting testimony or Findings on the

       domestic violence issue. At the time of the renewal hearing, Defendant had been

       charged with multiple violations of the original DVPO, including felonies. Plaintiff

       even cited these violations in her motion to renew the DVPO. As a result, Defendant

       would not want to testify about the domestic violence issue. It was to his benefit to

       again enter into a consent DVPO. Especially in light of that benefit, Defendant

       cannot now claim the renewal order was void because it failed to include Findings of

       Fact and Conclusions of Law. Defendant consented to the renewal order and to its

       lack of Findings and Conclusions just as he did with the original DVPO. He cannot

       use the lack of Findings and Conclusions as both a shield and a sword.

¶ 23          Defendant cites numerous cases for the proposition the trial court only has

       authority to approve a consent DVPO “upon finding that an act of domestic violence

       occurred and that the order furthers the purpose of ceasing acts of domestic violence.”

       Defendant did not challenge the original DVPO that lacked any Finding of an act of
                                         JABARI V. JABARI

                                          2022-NCCOA-379

                                         Opinion of the Court



       domestic violence, and he could not because of the consent provisions in § 50B-3(b1).

       Even if he had, the cases on which Defendant relies all predate the 2013 addition of

       sub-section (b1) to § 50B-3. See An Act to Provide that a Consent Protective Order

       Entered Under Chapter 50B of the General Statutes May Be Entered Without

       Findings of Fact and Conclusions of Law Upon the Written Agreement of the Parties,

       2013 North Carolina Laws S.L. 2013-237 (adding (b1)’s allowance of a consent

       protective order without findings of fact or conclusions of law to § 50B-3). Also, as

       Defendant concedes, renewal orders are different than initial orders and only require

       a showing of good cause, not finding “an additional act of domestic violence after the

       entry of the original DVPO.” Rudder v. Rudder, 234 N.C. App. 173, 184, 759 S.E.2d

       321, 329 (2014). Therefore, the trial court did not abuse its discretion by denying

       Defendant’s Rule 60 motion because the renewal order was not void despite lacking

       Findings of Fact and Conclusions of Law.

¶ 24         Defendant next argues the trial court’s Finding of Fact on remaining fear “is

       wholly unsupported.” Defendant first contends “no evidentiary hearing was held on

       the renewal of the DVPO.” Defendant then asserts, relying on Ponder v. Ponder, 247

       N.C. App. 301, 786 S.E.2d 44 (2016), that the renewal order was void because it lacked

       any supported Findings of Fact.

¶ 25         The trial court did not have an evidentiary hearing specifically to renew the

       DVPO because at the start of the hearing on Plaintiff’s motion to renew the DVPO—
                                          JABARI V. JABARI

                                           2022-NCCOA-379

                                          Opinion of the Court



       and in Defendant’s testimony during that hearing—Defendant consented to the

       renewal order. The parties instead agreed they wanted the hearing to focus on the

       issue of child custody. Regardless of the precise purpose of the hearing, the trial court

       heard testimony Plaintiff continued to fear Defendant.          For example, Plaintiff

       testified Defendant was present for their child’s birthday and she wanted to leave the

       house over Defendant’s objections but did not because she “was afraid he was going

       to hit” her. Plaintiff also described how she did not feel safe living in her house

       because Defendant “had been stalking us [her and the children].” That testimony

       expanded upon Plaintiff’s earlier statement Defendant was charged with felony

       stalking after the original DVPO went into effect. Plaintiff further testified she was

       concerned Defendant was a terrorist. Finally, Plaintiff told the trial court Defendant

       had been charged with felony witness intimidation because he “just was threatening”

       her. This testimony at the hearing provides ample support for the trial court’s

       Finding Plaintiff “remains in fear of Defendant.”

¶ 26         In addition to the evidentiary support for the trial court’s Finding regarding

       Plaintiff’s fear, Defendant cannot rely on Ponder to support his position. Defendant

       cites Ponder for its conclusion that a DVPO renewal order “was void ab initio due to

       the lack of any findings of fact.” 247 N.C. App. at 309, 786 S.E.2d at 50 (italics in

       original). Looking at the facts of that case, the trial court concluded “good cause

       existed to renew the DVPO” but “failed to make or list any findings of fact. The space
                                          JABARI V. JABARI

                                           2022-NCCOA-379

                                          Opinion of the Court



       on the AOC form in which the court was to make findings of fact is left blank.” Id.,

       247 N.C. App. at 303, 786 S.E.2d at 46 (emphasis added). Here, by contrast, the

       renewal order included two Findings in the space on the AOC form: “Plaintiff remains

       in fear of Defendant, [and] both parties consent to the entry of the renewal.”

¶ 27         Beyond that decisive difference, we also distinguish Ponder from the case at

       hand because of certain procedural differences. First, Ponder was not a consent

       renewal. The defendant in Ponder contested the renewal, and the trial court held a

       hearing. Id. That difference matters because only consent DVPOs, not contested

       ones like in Ponder, can be entered without findings of fact or conclusions of law under

       § 50B-3(b1). Further, in Ponder, the defendant appealed from the renewal order

       itself, 247 N.C. App. at 303, 786 S.E.2d at 46, rather than from a Rule 60(b) motion

       as Defendant did here. As explained above, Rule 60 motions are different from

       appeals. Davis, 360 N.C. at 523, 631 S.E.2d at 118 (“Motions pursuant to Rule 60(b)

       may not be used as a substitute for appeal.”). Given Defendant cannot rely on Ponder,

       we again conclude the trial court did not abuse its discretion in determining the

       renewal order is not void due to insufficient Findings of Fact.

¶ 28         Defendant finally argues the renewal order is void because it does not include

       a Conclusion of Law that there is good cause for renewal and “this Court cannot

       make” that determination now. First, as already discussed, the parties stipulated

       the renewal order would be a consent order, like the original DVPO, which was
                                            JABARI V. JABARI

                                            2022-NCCOA-379

                                           Opinion of the Court



       incorporated by reference, and therefore it would not need Conclusions of Law.

¶ 29          Second, the renewal order form already had sufficient information to

       determine the trial court’s conclusion as to good cause. The pre-printed text on the

       renewal order form says, “State facts regarding good cause to renew the order; a new

       incident of domestic violence is not required.” (Emphasis added.) In that section, the

       trial court wrote, “Plaintiff remains in fear of Defendant, [and] both parties consent

       to the entry of the renewal.” We have already reviewed how those Findings are

       supported by the evidence the trial court had before it and the parties’ stipulation.

       While the Conclusion of Law box was not checked on the form, it simply repeats the

       same thing from the Findings of Facts about good cause to renew the DVPO. There

       is no real difference between the order as it exists without the box checked and if the

       box had been checked. Either way, the answer on the legally determinative issue of

       whether the Findings of Fact supported the Conclusion of Law related to good cause

       stays the same. See Ponder, 247 N.C. App. at 307, 786 S.E.2d at 49 (“Our review of

       the trial court’s order is limited to . . . whether the findings of fact in turn support the

       conclusion of law that there was ‘good cause’ to renew the DVPO.” (citing, inter alia,

       N.C. Gen. Stat. § 50B-3(b))).

¶ 30          Even if the lack of that one checkmark in the Conclusions of Law section of the

       renewal order were error—which we cannot fully address since Defendant did not

       appeal that order and which probably is not even error for the reasons explained
                                          JABARI V. JABARI

                                          2022-NCCOA-379

                                         Opinion of the Court



       above—it was at most a clerical error, contrary to Defendant’s argument. “A clerical

       error is defined as ‘[a]n error resulting from a minor mistake or inadvertence,

       esp[ecially] in writing or copying something on the record, and not from judicial

       reasoning or determination.’” Zurosky v. Shaffer, 236 N.C. App. 219, 235, 763 S.E.2d

       755, 765 (2014) (alterations in original) (quoting State v. Jarman, 140 N.C. App. 198,

       202, 535 S.E.2d 875, 878 (2000)). “Generally, clerical errors include mistakes such as

       inadvertent checking of boxes on forms . . . or minor discrepancies between oral

       rulings and written orders . . . .” In re D.D.J., 177 N.C. App. 441, 444, 628 S.E.2d

       808, 811 (2006). For example, in Rudder, this Court found the trial court’s failure to

       check a box on a pre-printed DVPO form was a clerical error because other

       information on the form showed the trial court had “intended to mark the box.” 234

       N.C. App. at 180, 759 S.E.2d at 327. Here, the trial court had already made Findings

       of Fact on good cause, and that shows the lack of checkmark was not due to judicial

       reasoning or determination. Rather, the trial court clearly intended to mark that box

       just as in Rudder. Id.

¶ 31         The clerical nature of any error defeats Defendant’s challenge because, due to

       the fact he only appealed the denial of his Rule 60(b) motion rather than the

       underlying renewal order, he must show any error is so egregious it renders the

       renewal order void. See N.C. Gen. Stat. § 1A-1, Rule 60(b)(4) (listing “judgment is

       void” as one of the reasons for which a Rule 60 motion can be granted); see also Davis,
                                         JABARI V. JABARI

                                          2022-NCCOA-379

                                         Opinion of the Court



       360 N.C. at 523, 631 S.E.2d at 118 (“Motions pursuant to Rule 60(b) may not be used

       as a substitute for appeal.”). As this Court has previously explained:

                    Our Supreme Court has described a void judgment as “one
                    which has a mere semblance but is lacking in some of the
                    essential elements which would authorize the court to
                    proceed to judgment.” Monroe v. Niven, 221 N.C. 362, 364,
                    20 S.E.2d 311, 312 (1942). “When a court has no authority
                    to act its acts are void.” Id.

                          “If a judgment is void, it must be from one or more
                          of the following causes: 1. Want of jurisdiction over
                          the subject matter; 2. Want of jurisdiction over the
                          parties to the action, or some of them; or 3. Want of
                          power to grant the relief contained in the judgment.
                          In pronouncing judgments of the first and second
                          classes, the court acts without jurisdiction, while in
                          those of the third class, it acts in excess of
                          jurisdiction.” Freeman on Judgments (4 ed.), p. 176.

                    Ellis v. Ellis, 190 N.C. 418, 421, 130 S.E. 7, 9 (1925). On
                    the other hand, the Supreme Court has said that a
                    judgment is not void where the court which renders it “has
                    authority to hear and determine the questions in dispute
                    and control over the parties to the controversy. ...” Travis
                    v. Johnston, 244 N.C. 713, 719–20, 95 S.E.2d 94, 99 (1956).
                    In such case, the judgment is not void even though it may
                    be contrary to law; it is voidable, but is binding on the
                    parties until vacated or corrected in the proper manner.
                    Worthington v. Wooten, 242 N.C. 88, 86 S.E.2d 767 (1955).

       Allred v. Tucci, 85 N.C. App. 138, 142, 354 S.E.2d 291, 294 (1987).

¶ 32         Here, the trial court had subject matter jurisdiction to issue the renewal order,

       so the renewal order is not void. “[T]he only jurisdictional requirement contained

       within N.C. Gen. Stat. § 50B–3(b) is that a party seeking the renewal of a DVPO file
                                           JABARI V. JABARI

                                              2022-NCCOA-379

                                          Opinion of the Court



       such a motion before the expiration of the existing order.” Comstock v. Comstock, 244

       N.C. App. 20, 24–25, 780 S.E.2d 183, 186 (2015) (emphasis in original) (citing Rudder,

       234 N.C. App. at 184, 759 S.E.2d at 329). The renewal order itself found, and no

       party disputes, the motion to renew was filed before the original DVPO expired. As

       a result, the trial court had jurisdiction to enter the renewal order, so it was not void.

                                       III.     Conclusion

¶ 33         Having reviewed all of Defendant’s arguments, the trial court did not abuse its

       discretion in denying his Rule 60 motion because the renewal order is not void.

             AFFIRMED.

             Judges HAMPSON and GORE concur.